


Exhibit 10.4


AMENDED AND RESTATED
BAYOU STEEL CORPORATION
2004 DIRECTORS STOCK OPTION PLAN


1. Purpose. The purpose of the 2004 Directors Stock Option Plan (the “Plan”) of
Bayou Steel Corporation (“Bayou Steel”) is to increase stockholder value and to
advance the interests of Bayou Steel and its subsidiaries (collectively, the
“Company”) by furnishing stock options designed to attract, retain, reward and
motivate directors of the Company and to strengthen the mutuality of interests
between such directors and Bayou Steel’s stockholders. Stock options consist of
options to purchase shares of the common stock, $.01 par value per share, of
Bayou Steel (the “Common Stock”), on terms determined under the Plan (“Stock
Options”). As used in the Plan, the term “subsidiary” means any corporation,
limited liability company or other entity, of which Bayou Steel owns (directly
or indirectly) within the meaning of Section 424(f) of the Internal Revenue Code
of 1986, as amended (the “Code”), 50% or more of the total combined voting power
of all classes of stock, membership interests or other equity interests issued
thereby. The Plan shall be effective upon such time as the Board of Directors of
Bayou Steel (the “Board”) shall approve the Plan.


2. Administration.


a. Composition. The Plan shall be administered by the Board or, if appointed by
the Board, a committee of the Board (the “Committee”). If any of the Company’s
directors who are eligible to participate pursuant to Section 3 of the Plan is
an “insider” with respect to the Company under Section 16 of the Securities
Exchange Act of 1934 and such a Committee is appointed to administer the Plan,
the Committee shall consist of not fewer than two members of the Board, each of
whom shall qualify as a “non-employee director” under Rule 16b-3 under the
Securities Exchange Act of 1934. During any period of time when the Plan is
administered by the Board, all references to the Committee shall be deemed to
refer to the Board.


b. Authority. The Committee shall have plenary authority to award Stock Options
under the Plan, to interpret the Plan, to establish any rules or regulations
relating to the Plan that it determines to be appropriate, to enter into
agreements with or provide notices to participants as to the terms of the Stock
Options (the “Stock Option Agreements”) and to make any other determination that
it believes necessary or advisable for the proper administration of the Plan.
Its decisions in matters relating to the Plan shall be final and conclusive on
the Company and participants.


3. Eligible Participants. Directors of the Company who are not also employees of
the Company shall become eligible to receive Stock Options under the Plan when
designated by the Committee. Participants may be designated individually or by
groups or categories, as the Committee deems appropriate.


4. Shares Subject to the Plan.


a. Number of Shares. Subject to adjustment as provided in Section 6.5, the
maximum number of shares of Common Stock that may be delivered to participants
and their permitted transferrees under the Plan shall be 42,000 shares. Each
eligible director shall be granted Stock Options to acquire up to 6,000 shares
under the Plan, except that the Chairman of the Board shall be granted Stock
Options to acquire up to 12,000 shares.


b. Share Counting. To the extent any shares of Common Stock covered by a Stock
Option are not delivered to a participant or permitted transferee because the
Stock Option is forfeited or canceled, such shares shall not be deemed to have
been delivered for purposes of determining the maximum number of shares of
Common Stock available for delivery under this Plan. In the event that shares of
Common Stock are reacquired by the Company pursuant to rights reserved upon
grant of the Stock Option, such forfeited and reacquired Shares may again be
issued under the Plan; provided, however, that Shares reacquired by the Company
for consideration reflecting the then Fair Market Value of such Shares shall not
be available for reissuance hereunder. If the exercise price of any Stock Option
granted under the Plan or the applicable withholding tax obligation is satisfied
by tendering shares of Common Stock to the Company (by either actual delivery or
by attestation), only the number of shares of Common Stock issued net of the
shares of Common Stock tendered shall be deemed delivered for purposes of
determining the maximum number of shares of Common Stock available for delivery
under the Plan.


Page 38

--------------------------------------------------------------------------------


c. Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.


5. Terms of Stock Options. A Stock Option is a right to purchase shares of
Common Stock from Bayou Steel. Stock options granted under the Plan shall be
non-qualified Stock Options and shall not be treated as Incentive Stock Options.
Each Stock Option granted by the Committee under this Plan shall be subject to
the following terms and conditions:


a. Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 6.5; provided that in no event shall the
exercise price be less than the Fair Market Value of a share of Common Stock on
the date of grant, unless otherwise expressly permitted by the Board.


b. Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to adjustment as provided in Section 6.5.


c. Duration and Time for Exercise. The term of each Stock Option shall be
determined by the Committee, but may not exceed ten years. Each Stock Option
shall become exercisable at such time or times during its term as shall be
determined by the Committee. Notwithstanding the foregoing, the Committee may
accelerate the exercisability of any Stock Option at any time in its discretion,
in addition to the automatic acceleration of Stock Options under Section 6.10.


d. Repurchase. Upon approval of the Committee, the Company may repurchase a
previously granted Stock Option from a participant by mutual agreement before
such option has been exercised by payment to the participant of the amount per
share by which: (i) the Fair Market Value (as defined in Section 6.11) of the
Common Stock subject to the Stock Option on the business day immediately
preceding the date of purchase exceeds (ii) the exercise price.


e. Manner of Exercise. A Stock Option may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of shares of Common
Stock to be purchased. The exercise notice shall be accompanied by the full
purchase price for such shares. The option price shall be payable in United
States dollars and may be paid (a) in cash; (b) by check; (c) by delivery of
shares of Common Stock which, unless otherwise determined by the Committee,
shall have been held by the optionee for at least six months, and which shares
shall be valued for this purpose at the Fair Market Value on the business day
immediately preceding the date such Stock Option is exercised; (d) by delivery
of irrevocable written instructions to a broker approved by the Company (with a
copy to the Company) to immediately sell a portion of the shares issuable under
the Stock Option and to deliver promptly to the Company the amount of sale
proceeds (or loan proceeds if the broker lends funds to the participant for
delivery to the Company) to pay the exercise price; provided, however, that no
exercise shall be deemed to occur until such sale occurs; or (e) in such other
manner as may be authorized from time to time by the Committee. In the case of
delivery of an uncertified check, no shares shall be issued until the check has
been paid in full. Prior to the issuance of shares of Common Stock upon the
exercise of a Stock Option, a participant shall have no rights as a stockholder.


f. Initial Public Offering. Each participant shall, in the participant’s Stock
Option Agreement, acknowledge and agree that he or she is obligated to cooperate
with the Company and the underwriters in connection with any public offering of
the Company’s securities and any transactions relating to a public offering, and
shall execute and deliver any agreements and documents, including without
limitation, a lock-up agreement, that may be requested by the Company or the
underwriters; provided, however, that the participant shall only be required to
execute such a lock-up agreement if other similarly situated directors of the
Company are also required to execute such an agreement. The participant’s
obligations under this Section 5.6 shall apply to any shares of Common Stock
issued under the participant’s Stock Option Agreement as well as to any and all
other securities of the Company or its successor for which Common Stock may be
exchanged or into which Common Stock may be converted.


Page 39

--------------------------------------------------------------------------------


6. General.


a. Duration. Subject to Section 6.9, the Plan shall remain in effect until all
Stock Options granted under the Plan have either been satisfied by the issuance
of shares of Common Stock or otherwise been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed.


b. Transferability. No Stock Options granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) pursuant to a domestic
relations order, as defined in the Code; or (d) if permitted by the Committee
and so provided in the Stock Option Agreement or an amendment thereto, (i) to
Immediate Family Members, (ii) to a partnership in which the participant and/or
Immediate Family Members, or entities in which the participant and/or Immediate
Family Members are the sole owners, members or beneficiaries, as appropriate,
are the sole partners, (iii) to a limited liability company in which the
participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole members, or (iv) to a trust for the
sole benefit of the participant and/or Immediate Family Members. “Immediate
Family Members” shall be defined as the spouse and natural or adopted children
or grandchildren of the participant and their spouses. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of Stock Options, or levy
of attachment or similar process upon Stock Options not specifically permitted
herein, shall be null and void and without effect.


c. Effect of Termination of Service or Death. In the event that a participant
ceases to be a director of the Company for any reason, including death or
disability, any Stock Options may be exercised, shall vest or shall expire at
such times as may be determined by the Committee and provided in the Stock
Option Agreement.


d. Additional Conditions. Anything in this Plan to the contrary notwithstanding:
(a) the Company may, if it shall determine it necessary or desirable for any
reason, at the time of award of any Stock Option, require the recipient of the
Stock Option, as a condition to the receipt thereof or to the receipt of shares
of Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Stock Option or the shares of
Common Stock issued pursuant thereto for his own account for investment and not
for distribution; and (b) if at any time the Company further determines, in its
sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Stock Option or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the award of any Stock Option, the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such Stock Option shall not be awarded or such shares of Common
Stock shall not be issued or such restrictions shall not be removed, as the case
may be, in whole or in part, unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company.


e. Adjustment. In the event of any recapitalization, stock dividend, stock
split, combination of shares or other similar change in the Common Stock, the
number of shares of Common Stock then subject to the Plan, including shares
subject to outstanding Stock Options, and all limitations on the number of
shares that may be issued hereunder shall be adjusted in proportion to the
change in outstanding shares of Common Stock. In the event of any such
adjustments, the purchase price of any option and the performance objectives of
any Stock Option, shall also be adjusted as and to the extent appropriate, in
the reasonable discretion of the Committee, to provide participants with the
same relative rights before and after such adjustment. No substitution or
adjustment shall require the Company to issue a fractional share under the Plan
and the substitution or adjustment shall be limited by deleting any fractional
share.


Page 40

--------------------------------------------------------------------------------


f. Withholding.


  i. If applicable, the Company shall have the right to withhold from any
payments made or stock issued under the Plan or to collect as a condition of
payment, issuance or vesting, any taxes required by law to be withheld. At any
time that a participant is required to pay to the Company an amount required to
be withheld under applicable income tax laws in connection with the exercise of
an option, the participant may, subject to disapproval by the Committee, satisfy
this obligation in whole or in part by electing (the “Election”) to deliver
currently owned shares of Common Stock or to have the Company withhold shares of
Common Stock, in each case having a value equal to the minimum statutory amount
required to be withheld under federal, state and local law. The value of the
shares to be delivered or withheld shall be based on the Fair Market Value of
the Common Stock on the date that the amount of tax to be withheld shall be
determined (“Tax Date”).


  ii. Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Stock Option that the right to
make Elections shall not apply to such Stock Option.


g. No Continued Service. No participant under the Plan shall have any right,
because of his or her participation, to continue in the service of the Company
for any period of time or to any right to continue his or her present or any
other rate of compensation.


h. Deferral Permitted. The issuance of shares of Common Stock in connection with
the exercise of a Stock Option may be deferred at the option of the participant
if permitted in the Stock Option Agreement.


i. Amendments to or Termination of the Plan. The Board may amend or discontinue
this Plan at any time; provided, however, that no such amendment may materially
impair, without the consent of the recipient, a Stock Option previously granted.


j. Change of Control.


  i. “Change of Control” means the occurrence of one or more of the following
events:


1. the direct or indirect sale, lease, exchange or other transfer of all or
substantially all of the assets of Bayou Steel to any Person or entity or group
of Persons or entities acting in concert as a partnership or other group (a
“Group of Persons”) other than an Affiliate of Bayou Steel;


2. the consummation of any consolidation or merger of Bayou Steel with or into
another corporation or other entity with the effect that the stockholders of
Bayou Steel as of the date of adoption of the Plan by the Board hold less than
51% of the combined voting power of the outstanding voting securities of the
surviving entity of such merger or the entity resulting from such consolidation
ordinarily having the right to vote in the election of directors (apart from
rights accruing under special circumstances) immediately after such merger or
consolidation;


3. the stockholders of Bayou Steel shall approve any plan or proposal for the
liquidation or dissolution of Bayou Steel; and


4. a Person or Group of Persons (other than Bayou Steel, its management of Bayou
Steel, or any of their respective Affiliates (determined prior to giving effect
to the acquisitions described in this paragraph (iv)) shall, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, have become the direct or indirect beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of Bayou Steel
representing a majority of the combined voting power of the then outstanding
securities of Bayou Steel ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors.


Page 41

--------------------------------------------------------------------------------


  ii. Unless otherwise provided in the Stock Option Agreement with the
participant, in the event of a Change of Control, all Stock Options granted to
such participant and outstanding at the time of the Change of Control shall
immediately prior to the Change of Control automatically become fully vested and
exercisable, all restrictions or limitations on any Stock Options shall
automatically lapse and, all performance criteria and other conditions relating
to the issuance of Stock Options shall be deemed to be achieved or waived by
Bayou Steel without the necessity of action by any person. As used in the
immediately preceding sentence, `immediately prior’ to the Change of Control
shall mean sufficiently in advance of the Change of Control to permit the
optionee to take all steps reasonably necessary (i) to exercise his or her Stock
Option fully and (ii) to deal with the shares purchased or acquired under any
Stock Option so that all types of shares may be treated in the same manner in
connection with the Change of Control as the shares of Common Stock of other
stockholders.


  iii. In addition to any acceleration of vesting described in Section 6.10.B
hereof, no later than 30 days after the approval by the Board of a Change of
Control of the type described in subsections A(i), A(ii) or A(iii) of this
Section 6.10 and no later than 30 days after a Change of Control of the type
described in subsections A(iv) of this Section 6.10, the Committee, acting in
its sole discretion without the consent or approval of any participant (and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), may act to effect one or more of the
alternatives listed below, which may vary among individual participants, which
may apply only to vested and exercisable outstanding Stock Options or to all or
a portion of all outstanding Stock Options, and which may vary among Stock
Options held by various participants or by any individual participant. The
actions that the Committee may take are as follows:


1. require that all or a portion of outstanding Stock Options be exercised on or
before a specified date (before or after such Change of Control) fixed by the
Committee, after which specified date all unexercised Stock Options and all
rights of participants thereunder shall terminate,


2. make such equitable adjustments to Stock Options then outstanding as the
Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary),


3. in the event of a Change of Control of the type described in Section 6.10A.
(i) or (ii) where there is a successor entity to Bayou Steel (a “Corporate
Transaction”) provide that such Stock Option shall be assumed by the successor
entity (or parent thereof) or be replaced with a comparable option to purchase
shares of the capital stock of the successor entity (or parent thereof). The
determination of comparability shall be made by the Committee and its
determination shall be final, binding and conclusive. Each Stock Option that is
assumed in connection with a Corporate Transaction shall be appropriately
adjusted, immediately after the Corporate Transaction to apply to the number and
class of securities that would have been issuable to an optionee upon
consummation of the transaction that results in the Corporate Transaction had a
Stock Option been exercised immediately prior to the Corporate Transaction.
Appropriate adjustments to reflect such Corporate Transaction shall also be made
to (i) the exercise price payable per share under each outstanding Stock Option,
provided the aggregate exercise price payable for such securities shall remain
the same (ii) the maximum number and/or class of securities available for
issuance over the remaining term of the Plan and (iii) the maximum and/or class
of securities for which any one person may be granted Stock Options under the
Plan per calendar year.


Page 42

--------------------------------------------------------------------------------


  iv. For purposes of this Section 6.10,


1. “Affiliate” shall mean, with respect to any specific Person, any other Person
or group directly or indirectly controlling or controlled by or under direct or
indirect common control with such specific Person. For the purposes of this
definition, “control,” as used with respect to any Person or group of Persons,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person whether through the
ownership of voting securities, or by agreement or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.


2. “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.


k. Definition of Fair Market Value. Whenever “Fair Market Value” of Common Stock
shall be determined for purposes of this Plan, it shall be determined as
follows: (i) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the applicable date, or if no sale of the Common Stock shall have been made on
that day, on the next preceding day on which there was a sale of the Common
Stock; (ii) if the Common Stock is not listed on any exchange or quotation
system, but bid and asked prices are quoted and published, the mean between the
quoted bid and asked prices on the applicable date, and if bid and asked prices
are not available on such day, on the next preceding day on which such prices
were available; and (iii) if the Common Stock is not regularly quoted, the fair
market value of a share of Common Stock on the applicable date as established by
the Committee in good faith.


              This Plan is executed effective as of the 1st day of April, 2004.


BAYOU STEEL CORPORATION


By: /s/ Richard J. Gonzalez
       ———————————————————     Richard J. Gonzalez
Vice President and Chief Financial Officer,
Secretary and Treasurer


Page 43

--------------------------------------------------------------------------------